IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: ASSIGNMENT OF JUDGE OF              : No. 374 Common Pleas Judicial
 THE COURT OF COMMON PLEAS OF               : Classification Docket
 THE FIFTH JUDICIAL DISTRICT OF             :
 PENNSYLVANIA TO A DIVISION OF              :
 SAID COURT                                 :
                                            :


                                 AMENDED ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2022, upon consideration of the Petition of the

Honorable Kim Berkeley Clark, President Judge of the Court of Common Pleas of the

Fifth Judicial District of Pennsylvania, for the permanent assignment of the Honorable

Andrew F. Szefi to the Civil Division of the Court of Common Pleas of the Fifth Judicial

District of Pennsylvania, said Petition is GRANTED and the requested assignment is

approved.